Citation Nr: 0739087	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  06-15 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for malignant fibrous 
histiocytoma, recurrent, status post left upper arm 
amputation, including on the basis of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1946 to January 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran participated in a Travel Board hearing in 
September 2007.  A transcript of that proceeding has been 
associated with the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is required 
prior to adjudication of the veteran's claim.

The veteran served on active duty from August 1946 to January 
1948.  Following his basic training, the veteran alleges that 
in late 1946 he was stationed in Yokohama, Japan.  During the 
course of his duties, the veteran stated that once or twice 
per month, for approximately six months, he was required to 
go to Hiroshima in his capacity as a heavy equipment engineer 
to move metal containers from shore onto barges.  He stated 
that these days were typically eight to ten hours in length.  
The veteran alleges that as a result of his exposure to dust 
and the metal containers that had been exposed to radiation, 
he experienced significant stomach pain, high fevers and 
nausea.  He did not recall a specific diagnosis.

In a formal finding dated in November 2005, the RO determined 
that the veteran's service medical and personnel records were 
unavailable for review.  The Board is mindful that, in a case 
such as this, where service medical records are unavailable, 
there is a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
held that a claim for service connection based on 38 C.F.R. § 
3.311 is a unique type of service connection claim, and that 
pursuant to that regulation, VA must furnish special 
assistance to the appellant as provided for in the 
regulation.  See Hilkert v. West, 11 Vet. App. 284 (1998).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii) (2007).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  See 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not (as in this case) qualify as a 
"radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) 
and/or does not suffer from one of the presumptive conditions 
listed in 38 C.F.R. § 3.309(d)(2), the veteran may still 
benefit from the special development procedures provided in 
38 C.F.R. § 3.311 if the veteran suffers from a radiogenic 
disease and claims exposure to ionizing radiation in service.  
Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  See 38 C.F.R. § 3.311(b)(2) (2007).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  See 38 C.F.R. § 3.311(a)(2) (2007).  In all other 
claims, 38 C.F.R. § 3.311(a) requires that a request be made 
for any available records concerning the veteran's exposure 
to radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii) 
(2007).

The Board observes that the RO/AMC has not confirmed that the 
veteran was exposed to radiation in service, and a dose 
estimate has not yet been obtained in accordance with 38 
C.F.R. § 3.311(a)(2)(iii).  The RO/AMC must obtain a dose 
estimate.

Finally, during his September 2007 hearing, the veteran 
reported that he had been treated for his skin cancer at the 
Mayo Clinic.  Efforts should be made to obtain records of 
treatment for this disorder.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary 
releases, all records of medical 
treatment, which are not currently 
associated with the veteran's claims 
file, to include from the Mayo Clinic, 
should be requested.  All records 
secured by the RO/AMC must be included 
in the veteran's claims folder.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the veteran's 
claims folder.

2.  The RO/AMC should request that the 
Defense Threat Reduction Agency (DTRA) 
provide a reconstructed radiation dose 
estimate for the veteran, who was in 
Japan from late 1946 to early 1947.  The 
DTRA should clearly indicate that the 
reconstructed dose estimate was 
calculated using the revised methodology 
as a result of the May 8, 2003 report 
from the National Academies Press, A 
Review of the Dose Reconstruction 
Program of the Defense Threat Reduction 
Agency (2003).

3.  After obtaining a reconstructed 
dose estimate, the RO/AMC should refer 
the claim to VA's Under Secretary for 
Benefits for an opinion in accordance 
with 38 C.F.R. § 3.311(c).

4.  Then, a VA opinion should be 
obtained, by an appropriate examiner, 
to determine the nature and etiology of 
the skin cancer the veteran suffered 
from prior to his amputation.  The 
veteran's claims folder should be made 
available to the examiner for review of 
pertinent documents therein and the VA 
opinion should indicate that such has 
been reviewed.

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
skin cancer, which ultimately resulted 
in his amputation, was due to any event 
or incident of the veteran's period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions, expressed in a typewritten 
report.

5.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

